      Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 CARLOS ITURRINO CARRILLO, ISABEL
 GARCIA ALANES AND THE CONJUGAL
 PARTNERSHIP BETWEEN THEM

       Plaintiffs                       CIVIL NO. 19-1041 (RAM)

            v.

 MARINA PUERTO DEL REY
 OPERATIONS, LLC; ST. JAMES
 SECURITY, INC.; JOHN DOE

       Defendants



                           OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is Plaintiffs’ Motion to Remand the

present causes of action to state court. (Docket No. 12). Defendant

Marina Puerto del Rey Operations, LLC. has filed an opposition and

Plaintiffs have presented a reply. (Docket Nos. 16 and 22). After

carefully reviewing the parties’ arguments and the applicable law,

the Court hereby GRANTS Plaintiffs’ motion to remand this lawsuit

to the Puerto Rico Court of First Instance, Fajardo Superior Part,

however no attorneys’ fees and costs are awarded to Plaintiffs.

                             I. BACKGROUND

     On September 17, 2018, Carlos Iturrino-Carrillo and Isabel

Garcia Alanes (“Plaintiffs”) filed a Complaint in the Puerto Rico

Court of First Instance against Marina Puerto del Rey Operations,
        Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 2 of 11
Civil No. 19-1041(RAM)                                                        2


LLC (the “Marina” or “PDR”) and its security company, St. James

Security, Inc. (“St. James”) to recover both property and emotional

damages. (Docket No. 1-1). Pursuant to a Vessel Space License

Agreement between Mr. Iturrino and PDR, Plaintiffs’ twenty-eight

(28) foot vessel “Sofia” remained under the custody and care of

the Marina in exchange for a monthly fee of $294.60. (Docket No.

1-1 at 2). On September 17, 2017, said vessel sank at the Marina.

Plaintiffs allege that their vessel “Sofia” sank due to Defendants’

gross    negligence.     (Docket       No.   1-1     at   2-3.)   Specifically,

Plaintiffs contend that due to inadequate care and security, the

vessel was vandalized, a hose was disconnected, and water entered

the vessel continuously until it sank. (Docket No. 1-1 at 2-3).

     On January 16, 2019, PDR filed a Notice of Removal. (Docket

No. 1). PDR argues that although Plaintiffs’ Complaint did not

refer to any federal statute, the facts therein describe a maritime

contract dispute and the sinking of a vessel in navigable waters.

(Docket No. 1 at 4). Thus, PDR concludes that this Court has

original jurisdiction over Plaintiffs’ claims under 28 U.S.C. §

1333 and could be removed to the federal District Court. (Docket

No. 1 at 4).

     On February 18, 2019, Plaintiffs filed a Motion for Remand

affirming    that   28   U.S.C.    §   1333’s      “saving-to-suitors”   clause

affords a plaintiff the right to file in personam maritime claims,
     Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 3 of 11
Civil No. 19-1041(RAM)                                                  3


that are not exclusively in admiralty, in state courts. (Docket

No. 12 at 3-4).

     In response, PDR filed an Opposition to Motion to Remand on

March 6, 2019, in which it contends that the “saving-to-suitors”

clause preserves nonmaritime remedies but does not guarantee a

nonfederal forum. (Docket No. 16-5). Additionally, PDR reiterates

its contention that the 2011 amendments to the federal removal

statute   provide   an   independent   basis   of   federal   jurisdiction

making maritime law claims removable. (Docket No. 16 at 4-5).

     Lastly, on March 20, 2019, Plaintiffs filed a               Reply to

Opposition to Motion for Remand. (Docket No. 22). Plaintiffs argue

that although some cases support PDR’s claims, the overwhelming

majority have determined that the 2011 amendments to the federal

removal statute did not overturn the long-standing rule that

general maritime law claims are saved to suitors and not removable

to federal courts. (Docket No. 22 at 3-4).

                           II. APPLICABLE LAW

  A. Standard of Review for Removals

     Pursuant to the federal removal statute 28 U.S.C § 1441(a),

“any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the

place where such action is pending.” For a district court to have
        Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 4 of 11
Civil No. 19-1041(RAM)                                                              4


original jurisdiction over a civil action, it must be determined

that “the case could have been filed originally in federal court

based on a federal question, diversity of citizenship, or another

statutory grant of jurisdiction.” Villegas v. Magic Transp., Inc.,

641 F. Supp. 2d 108, 110 (D.P.R. 2009) (citing Caterpillar, Inc.

v. Williams, 482 U.S. 386, 392-393 (1987)).

     If the propriety of a removal petition is questioned, “the

removing party bears the burden of showing that removal is proper.”

Id. (citing Danca v. Private Health Care Systems, 185 F.3d 1, 4

(1st Cir. 1999)). The First Circuit has held that due to this

burden and the federalism concerns that arise when considering

removal jurisdiction, “ambiguity as to the source of the law […]

ought    to   be   resolved      against    removal.”      Rossello-Gonzalez       v.

Calderon-Serra, 398 F.3d 1, 11 (1st Cir. 2004). See also Asociacion

de Detallistas de Gasolina de Puerto Rico, Inc. v. Shell Chem.

Yabucoa,      Inc.,   380   F.   Supp.     2d   40,   43   (D.P.R.    2005)   (“When

plaintiff and defendant clash about jurisdiction, uncertainties

are construed in favor of remand.”)

  B. The Well-Pleaded Complaint Rule

     The      Supreme   Court      has     established      that     ordinarily,    a

plaintiff is the “master of the complaint.” Holmes Grp., Inc. v.

Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002). As

such, the well-pleaded complaint rule enables plaintiffs to have

their cause of action heard in state court by “eschewing claims
       Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 5 of 11
Civil No. 19-1041(RAM)                                                         5


based on federal law.” Caterpillar Inc. v. Williams, 482 U.S. 386,

398-399 (1987). In other words, if the allegations presented in

the complaint are premised only on local law, the claim cannot be

deemed to have arisen under federal law and the case cannot be

removed. See Negron-Fuentes v. UPS Supply Chain Sols., 532 F.3d 1,

6 (1st Cir. 2008) and Cambridge Literary Properties, Ltd. v. W.

Goebel Porzellanfabrik G.m.b.H. & Co. KG., 510 F.3d 77, 93 (1st

Cir.   2007).    See   also   Villegas,   641     F.   Supp.    2d   at   112-13

(“Plaintiff recognized that he could have asserted a claim under

federal law [but] exercised his discretion to decline to do so.”)

       However, as an exception, “certain state claims are subject

to removal, even if they purport to rest only on state law, because

the subject matter is powerfully preempted by federal law, which

offers some ‘substitute’ cause of action.” Negron-Fuentes, 532

F.3d at 6. (emphasis added).

  C. Removal of Admiralty and Maritime Claims

       Under 28 U.S.C § 1333(1), district courts have original

jurisdiction, exclusive of state courts, in “[a]ny state case of

admiralty or maritime jurisdiction, saving to suitors in all cases

all other remedies to which they are otherwise entitled.” (emphasis

added). It has long been established that the “saving-to-suitors”

clause    of    this   statute   gives    state    courts      the   concurrent

jurisdiction to adjudicate maritime causes of action brought in

personam. See Madruga v. Superior Court of California, 346 U.S.
      Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 6 of 11
Civil No. 19-1041(RAM)                                                    6


556, 560–61 (1954); see also Rounds v. Cloverport Foundry & Machine

Co., 237 U.S. 303, 305—306 (1915). A maritime cause of action is

considered to be in personam when “the defendant is a person, not

a ship or some other instrument of navigation.” Madruga, 346 U.S.

at 560-61. On the other hand, district courts have exclusive

jurisdiction “only as to those maritime causes of action begun and

carried on as proceedings in rem, that is, where a vessel or thing

is itself treated as the offender and made the defendant by name

or description.” Id. at 560.

     Although     district     courts    undoubtedly     have     original

jurisdiction to adjudicate these claims, “[t]he generally accepted

rule is that cases may not be removed from state court to federal

court where the only basis of the federal court’s jurisdiction is

admiralty.” 1 Benedict on Admiralty § 132 (2019). In other words,

removal is proper when the district court has “both admiralty

jurisdiction    and   some   other   basis   of   jurisdiction,   such   as

diversity or federal question jurisdiction.” Id. Thus, although

the saving-to-suitors clause allows plaintiffs to present their in

personam claims in a state court and preserves their right to

pursue nonmaritime remedies, “[i]t does not guarantee them a

nonfederal forum, or limit the right of defendants to remove such

actions to federal court where there exists some basis for federal

jurisdiction other than admiralty.” Tenn. Gas Pipeline v. Hous.

Cas. Ins., 87 F.3d 150, 153 (5th Cir. 1996) (emphasis added); See
       Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 7 of 11
Civil No. 19-1041(RAM)                                                        7


also 14A Charles A. Wright, Arthur R. Miller & Edward H. Cooper,

Fed. Prac. & Proc. Jurs.        § 3672 (4th. ed. 2019). (“[B]y virtue of

the saving-to-suitors clause, the plaintiff also has the option of

either asserting his or her claim at law (whether it be based on

tort or contract)—as opposed to admiralty—in a state court or

bringing a diversity of citizenship suit in a United States

district court.”)

       After    Congress’s    2011   amendment   to   the   federal    removal

statute (28 U.S.C § 1441), several district courts determined that

claims under the saving-to-suitors clause could be removed without

an independent basis for federal jurisdiction. Sangha v. Navig8

ShipManagement Private Ltd., 882 F.3d 96, 100 (5th Cir. 2018). The

most notable of these cases is the Southern District of Texas case

Ryan v. Hercules Offshore, Inc., 945 F.Supp.2d 772 (S.D. Tex.

2013). However, “the vast majority of district courts considering

this    question    have     maintained   that   such   lawsuits      are   not

removable.” Sangha, 882 F.3d at 100;             see also    1   Benedict on

Admiralty § 132 (2019) (“It is inconceivable that Congress would

have altered the rights of all plaintiffs who bring admiralty cases

in state court without a clear demonstration of intent.”) There is

currently no binding precedent from the Fifth Circuit, i.e. the

appeals court that oversees the District Court for the Southern

District   of    Texas,    regarding   this   controversy.    Id.     See   also

Riverside Constr. Co., Inc. v. Entergy Miss., Inc., 626 Fed. Appx.
      Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 8 of 11
Civil No. 19-1041(RAM)                                                 8


443, 447 (5th Cir. 2015) (Informing “[t]he Fifth Circuit has not

yet spoken directly on this issue.”) and            Barker v. Hercules

Offshore, Inc., 713 F.3d 208, 223 (5th Cir. 2013) (Noting “cases

invoking admiralty jurisdiction under 28 U.S.C. § 1333 may require

complete diversity prior to removal.”)

     Ryan has not been adopted, or even cited, by the First Circuit

or the District Court of Puerto Rico. On the contrary, this

District has expressed that as the masters of their complaint,

plaintiffs may select the state court, instead of the district

court, as the forum to present in personam claims consisting of

breach of marine contract and torts. See Villegas, 641 F. Supp. 2d

at 112 (Remanding a complaint that only asserted breach of contract

and tort claims under Puerto Rico law and made no reference to any

federal law, rule or regulation.)

  D. Awarding Attorneys’ Fees and Costs

     28 U.S.C. § 1447(c) dictates that “[a]n order remanding the

case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.”

Therefore, a district court is “statutorily authorized to award

attorneys' fees if it determines the award to be appropriate.”

Alpha Biomedical & Diagnostic Corp. v. Philips Med. Sys. Netherland

BV, 828 F. Supp. 2d 425, 431 (D.P.R. 2011). However, The Supreme

Court has held that under 28 U.S.C. § 1447(c), “absent unusual

circumstances, attorney's fees should not be awarded when the
       Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 9 of 11
Civil No. 19-1041(RAM)                                                         9


removing party has an objectively reasonable basis for removal.”

Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).

                                 III. ANALYSIS

      The    Complaint     currently      before     this    Court     contains

allegations and claims exclusively under Puerto Rico law against

various individuals (making it in personam).1 As the masters of

their Complaint, Plaintiffs chose not to invoke any applicable

federal statute. Pursuant to the well-pleaded complaint rule,

Plaintiffs’ claims are not considered to have arisen under federal

law and thus cannot be removed unless the subject matter of the

complaint is preempted by federal law or there exists an additional

independent basis for federal jurisdiction. See Negron-Fuentes,

532 F.3d at 6 and Tenn. Gas Pipeline, 87 F.3d at 153.

      In light of Plaintiffs’ Motion for Remand, the Defendant (i.e.

the removing party) bears the burden of demonstrating that removal

is proper. Specifically, Defendant must show that the complaint is

based on a federal question, that there exists diversity of

citizenship between the parties, or that another federal statute

grants jurisdiction. See Villegas, 641 F. Supp. 2d at 110. PDR

does not allege that diversity jurisdiction exists in this case


1 In its Opposition to Motion to Remand filed March 6, 2019, PDR erroneously
asserted that the Complaint “reads as in rem as the object of the controversy
in the vessel which sunk while docked at PDR.” (Docket No. 16 at 3). The ill-
fated vessel is not the defendant in this case. In rem jurisdiction is predicated
on the “fiction of convenience” that a vessel is a person against whom suits
can be filed and judgments entered. See United States v. Ten Thousand Dollars
($10,000.00) in U.S. Currency, 860 F.2d 1511, 1513 (9th Cir. 1988) (quoting
Continental Grain Co. v. Barge FBL–585, 364 U.S. 19, 22–23 (1960)).
     Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 10 of 11
Civil No. 19-1041(RAM)                                                  10


nor does it cite any other federal applicable law in addition to

the statutes 28 U.S.C. § 1441 and 28 U.S.C. § 1333. To meet its

burden, Defendant’s Notice of Removal and subsequent motions rely

heavily on Ryan’s contested holding that the amended federal

removal statute allows in personam claims under 28 U.S.C. § 1333’s

saving-to-suitors clause to be removed even in the absence of an

independent source of federal jurisdiction. However, even Fifth

Circuit case law interpreting Ryan has established that there is

still controversy and confusion regarding whether a claim under

said clause can be originally presented in a federal district

court, and therefore removed, without an additional independent

source of jurisdiction. See e.g., Riverside Constr. Co., Inc., 626

Fed. Appx. at 447 and Barker, 713 F.3d at 223. Although the Court

notes that PDR correctly alleges that the saving-to-suitors clause

does not prohibit removal, it does not adequately meet the burden

of demonstrating that removal is proper in the present case.

     Thus, contrary to Defendant’s claims, the controversy that

surrounds   Ryan’s   holding   recommends    remand.   The   courts    and

commentators that hold that the 2011 amendments to the removal

statute did not expand jurisdiction have the better side of the

argument. Indeed, most district courts and leading treatises have

maintained that despite the amendments to the federal removal

statute, pursuant to the saving-to-suitors clause, Plaintiffs’ in

personam state law claims cannot be removed without an independent
       Case 3:19-cv-01041-RAM Document 27 Filed 07/26/19 Page 11 of 11
Civil No. 19-1041(RAM)                                                    11


basis of federal jurisdiction. See 1 Benedict on Admiralty § 132

(2019) and 14A Charles A. Wright, Arthur R. Miller & Edward H.

Cooper, Fed. Prac. & Proc. Jurs.        § 3672 (4th. ed. 2019).

       Despite concluding that removal is improper in the present

case, after reviewing the cases cited by PDR, this Court finds

that   the   Defendant   had   an   objectively   reasonable    basis    for

requesting removal. Additionally, there is no evidence in the

docket demonstrating the existence of “unusual circumstances” that

merit attorney’s fees in this case. See Martin, 546 U.S. at 136.

Thus, it would be inappropriate for the Court to award attorneys’

fees and costs to Plaintiffs.

                               IV. CONCLUSION

       For the reasons set forth herein, Plaintiffs’ Motion to Remand

to state court is GRANTED and no attorneys’ fees and costs will be

awarded to Plaintiffs. (Docket No. 12). This case shall be remanded

to the Puerto Rico Court of First Instance, Fajardo Superior Part,

case number FA2018CV00695. Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan Puerto Rico, this 26th day of July 2019

             S/ RAÚL M. ARIAS-MARXUACH
             United States District Judge
